PER CURIAM:
Robert Lee Lassiter, III, appeals the district court’s orders denying his 18 U.S.C. § 3582(c) (2006) motion and petition to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lassiter, No. 2:01-cr-00180-RAJ-All (E.D.Va. June 20 & July 11, 2008).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.